
	

113 S1140 IS: To extend the authorization of the Highlands Conservation Act through fiscal year 2024.
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1140
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To extend the authorization of the Highlands Conservation
		  Act through fiscal year 2024.
	
	
		1.Extension of Highlands
			 Conservation Act
			(a)Extension of
			 land conservation projects in the Highlands regionSection
			 4(e) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2377) is
			 amended by striking 2014 and inserting
			 2024.
			(b)Extension of
			 Forest Service and USDA programs in the Highlands regionSection 5(c) of the Highlands Conservation
			 Act (Public Law 108–421; 118 Stat. 2378) is amended by striking
			 2014 and inserting 2024.
			
